Citation Nr: 0418740	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  01-01 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance for the veteran's spouse.

ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to April 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
entitlement to aid and attendance allowance for the veteran's 
spouse. 


FINDING OF FACT

The veteran's spouse is not so helpless as to require the 
regular aid and attendance of another person.

CONCLUSION OF LAW

The criteria for special monthly compensation for regular aid 
and attendance for the veteran's spouse have not been met.  
38 U.S.C.A. §§ 1115, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the claimant of the evidence 
and information necessary to substantiate her claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a November 2001 letter, under a heading entitled "What VA 
Needs From You," the RO stated that it needed competent 
medical or lay evidence showing that the claimant was blind, 
or permanently bedridden, or helpless as to need or require 
the regular aid and attendance of another person to protect 
her from the hazards and dangers incident to the daily 
environment.  The RO stated that the fact that the claimant 
may be aged, have a temporary illness that prevented her from 
functioning normally, or had someone to assist her 
occasionally or as a precautionary care would not be 
sufficient to entitle her to this benefit.

The RO stated that to help VA decide whether she was eligible 
for the additional allowance, the claimant should send a 
statement prepared and signed by a doctor who conducted a 
physical examination showing medical diagnosis and clinical, 
x-ray and laboratory findings upon which he based the 
diagnosis.  The RO stated that the claimant could furnish 
competent lay evidence from someone having personal knowledge 
of any persistent or recurrent symptoms of the claimed 
condition.

In the June 2002 statement of the case, the RO provided the 
claimant with the text of 38 C.F.R. § 3.351, pertaining to 
special monthly compensation.

Second, VA has a duty to inform the claimant of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  In the November 2001 letter, under a heading 
entitled "What VA Will Do," the RO stated that it would 
attempt to secure any records the claimant was unable to 
obtain, provided that the claimant give appropriate 
authorization for non-U.S. government facilities.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the VA examination report.  The 
appellant has not indicated the existence of any additional 
records that would aid in substantiating her claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
for the veteran's spouse.

Any veteran entitled to compensation at the rates provided in 
section 1114 of this title, and whose disability is rated not 
less than 30 percent, shall be entitled to additional 
compensation for dependents.  The monthly payable amount on 
account of a spouse who is (i) a patient in a nursing home or 
(ii) helpless or blind, or so nearly helpless or blind as to 
need or require the regular aid and attendance of another 
person, shall be set for a totally disabled veteran and 
proportionate amounts for partially disabled veterans in 
accordance with paragraph (2) of this section.  38 U.S.C.A. 
§ 1115 (West 2002).

Increased compensation is payable to a veteran by reason of 
the veteran's spouse being in need of aid and attendance.  
Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  A spouse will be considered in need of 
regular aid and attendance if she:  (1) Is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) Is a patient in a nursing home 
because of mental or physical incapacity; or (3) Establishes 
a factual need for aid and attendance under the criteria set 
forth in § 3.352(a).  38 C.F.R. § 3.351 (2003).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of the 
claimant to dress or undress herself, or to keep herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed herself through loss of coordination or 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the claimant 
is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require her to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The claimant has asserted that she is entitled to 
compensation for aid and attendance because she was helpless 
due to various ailments.  The claimant's nephew has asserted 
that the claimant cannot perform basic personal tasks on her 
own.  

In a December 2001 VA examination report for the purposes of 
determining aid and attendance, it was noted that the 
claimant's niece attended the examination with the claimant, 
that the claimant had no previous hospitalization, and that 
the claimant was mostly sedentary and read the Bible.  The 
claimant's corrected vision was 20/200 in each eye.  The 
claimant reported that her nephew handled her finances 
because she was no longer able to go to the bank, but that 
she was still mentally competent to direct the handling of 
her finances.  It was noted that the claimant was able to 
feed, bathe and dress herself and attend to toileting without 
assistance.  There was no bladder or bowel incontinence.  She 
did have frequent dizziness with loss of balance.  

Upon physical examination, the examiner noted that the 
claimant was fairly developed, hypersthenic, fairly 
nourished, and in a wheelchair.  She had a weak grasp.  The 
knees were positive for bony swelling, crepitations, 
tenderness, varus deformity, pain on extreme range of motion, 
and weakness.  There was a deficit in weight bearing and 
balance.  The lumbosacral spine was positive for tenderness 
and limitation of motion.  It was noted that the claimant 
walked only to about five meters and then needed assistance 
because of pain and loss of balance.  The examiner indicated 
use of a cane.  It was noted that the claimant was unable to 
leave home or the immediate premises without an attendant.  
The diagnoses were essential hypertension, chronic otitis 
media with impaired hearing and vertigo, left ear, and 
generalized osteoarthritis.  

Although the appellant and her nephew have claimed that the 
appellant is helpless and cannot perform basic personal tasks 
without assistance, the VA examination report indicated 
otherwise.  The report indicated that the veteran could dress 
and undress without assistance, and could feed herself and 
attend to the wants of nature without assistance.  She was 
mostly sedentary and did some reading, but she was not 
bedridden.  Although her nephew went to the bank for her, she 
was mentally competent to manage her finances.  It was noted 
that the appellant was unable to leave home or the immediate 
premises without an attendant, but the Board finds that 
overall, the claimant does not have a physical or mental 
incapacity requiring care or assistance on a regular basis to 
protect her from hazards or dangers incident to her daily 
environment.  She is essentially self-sufficient at home, and 
is mentally competent to maintain her financial affairs.  
Although she has been diagnosed with generalized arthritis, 
and requires an attendant when leaving her home, these 
factors do not render her helpless or otherwise in need of 
aid and attendance of another person.  The Board finds the 
objective VA examination report more probative than the 
subjective statements of the appellant and her nephew in a 
claim for monetary benefits. 

Finally, the Board notes that the claimant does not live in a 
nursing home, and is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.  The claimant's corrected vision was 20/200 in each 
eye.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance for the veteran's spouse is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



